Opinion issued March 16, 2017




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-17-00167-CR
                             NO. 01-17-00168-CR
                          ———————————
             IN RE FRANKIE BARTOLO MERCADO, Relator



          Original Proceedings on Petitions for Writ of Mandamus


                         MEMORANDUM OPINION
      Relator, Frankie Bartolo Mercado, proceeding pro se and incarcerated, has

filed a combined original application for writ of mandamus seeking to compel the

respondent trial judge to rule on his pending pro se “Motion for Court Order for
Disclosure of Information of Grand Jury” in his two underlying habeas corpus

proceedings.1

      We construe the application as petitions for a writ of mandamus, but deny the

petitions.2 See TEX. R. APP. P. 52.8(a), (d).

                                    PER CURIAM
Panel consists of Justices Keyes, Bland, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying cases are Ex parte Frankie Bartolo Mercado, Cause Nos. 1431388-
      A & 1431364-A, pending in the 262nd District Court, Harris County, Texas, the
      Honorable Denise Bradley presiding. We recently denied relator’s pro se petitions
      seeking the same mandamus relief as that sought here. See In re Frankie Bartolo
      Mercado, Nos. 01-17-00046-CR & 01-17-00047-CR, 2017 WL 711735, at *1 (Tex.
      App.—Houston [1st Dist.] Feb. 23, 2017, orig. proceeding) (per curiam) (mem. op.,
      not designated for publication).
2
      We also dismissed relator’s direct appeals for want of jurisdiction under the related
      trial court cause numbers 1431388 and 1431364. See Mercado v. State, Nos. 01-
      16-00705-CR & 01-16-00706-CR, 2016 WL 7164013, at *1 (Tex. App.—Houston
      [1st Dist.] Dec. 8, 2016, no pet.) (per curiam) (mem. op., not designated for
      publication). We note that, because our mandates issued on February 17, 2017,
      making his convictions final, relator may file new article 11.07 habeas petitions with
      the district court, made returnable with the Court of Criminal Appeals. See TEX.
      CODE CRIM. PROC. ANN. art. 11.07, § 3(a) (West Supp. 2016); Ex parte Johnson,
      12 S.W.3d 472, 473 (Tex. Crim. App. 2000).
                                            2